Title: From Thomas Jefferson to Jean Baptiste Le Roy, 24 May 1793
From: Jefferson, Thomas
To: Le Roy, Jean Baptiste



Dear Sir
Philadelphia May 24. 1793.

You may remember that I had the honour of presenting to you at Paris my ingenious countryman Mr. Rumsey, as the discoverer of a simple and advantageous method of propelling vessels thro’ the water by steam. You first mentioned to me the step which Bernoulli had advanced towards the same discovery. Mr. Rumsey is since dead, and the bearer hereof Mr. Barnes, a citizen of the United states, goes to Europe to save the benefit of Mr. Rumsey’s discoveries to those entitled to them. I lodged in the hands of M. de Condorcet the titles of Mr. Rumsey to this discovery. Permit me my dear Sir, to ask your patronage of Mr. Barnes’s pursuits in this business, as far as shall be just, and I am sure he will press them no further. He is a man of worth and talents, well known to me and well meriting any good offices you can render him in this way. I have with pleasure given him this line to you, because it gives me an opportunity of recalling myself to your recollection, of repeating to you assurances of the satisfaction with which I recall the memory of my acquaintance with you, and of declaring the constant esteem with which I shall ever remain Dear Sir Your most obedt. & most humble servt

Th: Jefferson

